Exhibit 10.1

Final

DSS GROUP, INC.

2014 EQUITY INCENTIVE PLAN

 

Section 1. Purpose

The Plan authorizes the Committee to provide persons or entities that are
providing, or have agreed to provide, services to the Company or its Affiliates,
who are in a position to contribute to the long-term success of the Company or
its Affiliates, with Share-based incentives. The Company believes that this
incentive program will cause those persons to increase their interest in the
welfare of the Company and its Affiliates and aid in attracting, retaining, and
motivating persons of outstanding ability.

 

Section 2. Definitions

Capitalized terms used herein shall have the meanings set forth in this Section.

(a) “Affiliate” means any person or entity that, either directly or indirectly
through one or more intermediaries, (i) controls the Company or (ii) is
controlled by the Company or a person described in clause (i). For purposes of
this definition, “control,” when used with respect to any specified person or
entity, means the power, direct or indirect, to direct or cause the direction of
the management and policies of such person or entity, whether through ownership
of voting securities, by contract, or otherwise; and the terms “controlling” and
“controlled” shall have correlative meanings.

(b) “Award” means any Option, Restricted Share, or other Share-based award
granted under the Plan.

(c) “Cause” shall mean that:

(i) The Grantee has committed a deliberate and premeditated act against the
interests of the Company including, without limitation, an act of fraud,
embezzlement, misappropriation or breach of fiduciary duty against the Company,
including, but not limited to, the offer, payment, solicitation, or acceptance
of any unlawful bribe or kickback with respect to the Company’s business,

(ii) The Grantee has been convicted by a court of competent jurisdiction of, or
pleaded guilty or nolo contendere to, any felony or any crime involving moral
turpitude,

(iii) The Grantee has failed to perform or neglected the material duties
incident to his employment with the Company on a regular basis, and such refusal
or failure shall have continued for a period of twenty (20) days after written
notice to the Grantee specifying such refusal or failure in reasonable detail,

(iv) The Grantee has been chronically absent from work (excluding vacations,
illnesses, Disability, or leaves of absence approved by the Committee),

(v) The Grantee has refused, after explicit written notice, to obey any
reasonable and lawful resolution of or direction by the Board that is consistent
with the duties incident to his employment with the Company and such refusal
continues for more than twenty (20) days after written notice is given to the
Grantee, or



--------------------------------------------------------------------------------

(vi) The Grantee has engaged in (x) the unlawful use (including being under the
influence) or possession of illegal drugs on the Company’s premises or
(y) habitual drunkenness that has a material negative impact on Grantee’s
performance of his duties or that is reasonably likely to materially impact the
reputation of the Company.

Any voluntary termination in anticipation of an involuntary termination of a
Grantee’s employment for Cause shall be deemed a termination for Cause. In the
event that a Grantee is party to an employment, severance, or similar agreement
with the Company or any of its Affiliates and such agreement contains a
definition of “Cause,” the definition of “Cause” set forth above shall be deemed
replaced and superseded, with respect to such Grantee, by the definition of
“Cause” used in such agreement.

(d) “Change in Control” means the sale of the Company (whether by merger,
consolidation, recapitalization, reorganization, sale of securities, sale of
assets, or otherwise) in one transaction or series of related transactions to a
person or entity not an Affiliate, directly or indirectly, of Crestview,
pursuant to which (i) securities representing at least a majority of the voting
power of all securities of the Company, assuming the conversion, exchange, or
exercise of all securities convertible, exchangeable, or exercisable for or into
voting securities, are no longer owned by holders of such securities as of the
date this Plan is adopted or (ii) such person or entity (together with its
Affiliates) acquires all or substantially all of the Company’s assets on a
consolidated basis; provided, however, that a Change in Control shall not result
by reason of an initial public offering of the Shares.

(e) “Code” means the Internal Revenue Code of 1986, as amended, and any
successor thereto. Reference in the Plan to any section of the Code shall be
deemed to include any regulations or other interpretative guidance under such
section, and any amendments or successor provisions to such section,
regulations, or guidance.

(f) “Committee” means the Board of Directors of the Company, or such committee
as may be appointed by the Board of Directors.

(g) “Company” means DSS Group, Inc., a corporation organized under the laws of
the State of Delaware.

(h) “Competitive Activity” means, with respect to any Grantee, and in the
absence of a Grant Certificate or any effective employment, consulting, or other
service agreement between the Company (or its subsidiaries) and the Grantee
containing covenants relating to competition with the Company or an Affiliate,
any activity (a) that is substantially similar to any activity in which the
Grantee is or was engaged while fulfilling his or her core duties and
responsibilities in any way, at the Company or any of its subsidiaries or
Affiliates or (b) which calls for the same or similar specialized knowledge as
those utilized by the Grantee in his or her activities with the Company or any
of its subsidiaries or Affiliates, in each case, on behalf of any person,
including the Grantee, or entity that engages in or proposes to engage in a
Competitive Business. If a Grantee’s Grant Certificate or any effective
employment, consulting, or other service agreement

 

2



--------------------------------------------------------------------------------

between the Company (or its subsidiaries) and the Grantee contains covenants
relating to restrictions on competition, engaging in “Competitive Activity” with
respect to such Grantee means the breach of such restrictive covenants.

(i) “Competitive Business” means any business, in any geographical or market
area where the Company or any of its subsidiaries or joint venturers
(collectively, the “Non-Compete Company Group”), conducts business or provides
products or services, that competes with the business of the Company, including
any water filtration, filtration services or filtration equipment business, any
brewed beverage business that offers home and office delivery, any point of use
business involved in water or brewed beverages, or any other business in which
the Non-Compete Company Group is engaged during the term of the Grantee’s
employment or service and any business that the Non-Compete Company Group was
actively considering conducting at the time of the Grantee’s termination of
employment or service and of which the Grantee has, or reasonably should have,
knowledge.

(j) “Crestview” means Crestview DSW Investors, L.P., a Delaware Partnership, and
each of its affiliated funds.

(k) “Customer” means any person, firm, corporation or other organization
whatsoever for whom the Company (or its subsidiaries) provided goods or services
and with whom the Grantee had material contact during the Grantee’s employment
or service with the Company (or its subsidiaries).

(l) “Disability” has the meaning ascribed thereto in any effective employment,
consulting, or other service agreement between the Company (or its subsidiaries)
and the Grantee or in any applicable Grant Certificate, or if no such agreement
is in effect, then “Disability” shall mean any physical or mental disability or
infirmity of Grantee that prevents the performance of Grantee’s duties for a
period of (i) ninety (90) consecutive days or (ii) one hundred twenty
(120) non-consecutive days during any twelve (12) month period. Any question as
to the existence, extent, or potentiality of Grantee’s Disability upon which
Grantee and the Company cannot agree shall be determined by a qualified,
independent physician selected in good faith by the Company. The determination
of any such physician shall be final and conclusive for all purposes of the
Plan.

(m) “Employee” means any person or entity that is providing, or has agreed to
provide, services to the Company or an Affiliate, whether as an employee,
director, or independent contractor; provided, that such prospective employee
may not receive any payment or exercise any right relating to an Award until
such person has commenced employment with any member of the Company or an
Affiliate. With respect to any Award that is intended to qualify as a “stock
right” that does not provide for a “deferral of compensation” within the meaning
of Section 409A of the Code, the term Affiliate as used in this Section 2(m)
shall include only those corporations or other entities in the unbroken chain of
corporations or other entities beginning with the Company where each of the
corporations in the unbroken chain other than the last corporation owns stock
possessing at least fifty percent (50%) or more of the total combined voting
power of all classes of stock in one of the other corporations in the chain, and
(ii) with respect to any Award that is intended to qualify as an Incentive Stock
Option, the term “Affiliate” as used in this Section 2(m) shall include only
those entities that qualify as a

 

3



--------------------------------------------------------------------------------

“subsidiary corporation” with respect to the Company within the meaning of Code
Section 424(f). An employee on an approved leave of absence may be considered as
still in the employ of the Company or its Affiliates for purposes of eligibility
for participation in the Plan.

(n) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(o) “Fair Market Value” of a Share on any given date shall be determined by the
Committee, in its sole discretion. If the Shares are not listed on a national
securities exchange, the Fair Market Value means the amount determined by the
Committee in good faith, and in a manner consistent with Section 409A of the
Code, to be the fair market value per Share.

(p) “Good Reason” means (i) a material diminution in the Grantee’s title,
duties, authorities, or reporting responsibilities, without the Grantee’s prior
consent or (ii) a reduction of the Grantee’s base salary without the Grantee’s
prior consent (except for across-the-board reductions applicable to similarly
situated employees). Notwithstanding the foregoing, no event described in the
preceding sentence shall constitute Good Reason unless the Grantee gives the
Company notice of the event within the sixty (60) day period following the
occurrence of such event. In the event that a Grantee is party to an employment,
severance, or similar agreement with the Company or any of its Affiliates and
such agreement contains a definition of “Good Reason,” the definition of “Good
Reason” set forth above shall be deemed replaced and superseded, with respect to
such Grantee, by the definition of “Good Reason” used in such agreement.

(q) “Grant Certificate” means a certificate accepted by the Grantee, or other
written agreement between the Company and the Grantee, evidencing the grant of
an Award hereunder and containing such terms and conditions, not inconsistent
with the express provisions of the Plan, as the Committee shall approve.

(r) “Grantee” means an Employee granted an Award under the Plan.

(s) “ISO” means any Option or portion thereof that meets the requirements of an
incentive stock option under Section 422 of the Code, and that is designated by
the Committee to be an ISO in the applicable Grant Certificate.

(t) “Nonqualified Option” means any Option or portion thereof that is not an
ISO.

(u) “Options” refers to options to acquire Shares that are granted under and
subject to the Plan.

(v) “Plan” means this DSS Group, Inc. 2014 Equity Incentive Plan as set forth
herein and as amended from time to time.

(w) “Prospective Customer” shall mean any person, firm, corporation or other
organization whatsoever with whom the Company (or its subsidiaries) has had any
negotiations or discussions regarding the possible engagement of business and
with whom the Grantee had material contact during the Grantee’s employment or
service with the Company (or its subsidiaries).

 

4



--------------------------------------------------------------------------------

(x) “Restricted Share” means a Share granted to a Grantee under Section 6 hereof
that is subject to certain restrictions and to a risk of forfeiture.

(y) “Securities Act” means the Securities Act of 1933, as amended.

(z) “Securities Laws” means the Exchange Act, the Securities Act, and state
securities and “blue sky” laws, all as now enacted or as the same may from time
to time be amended, and the applicable rules and regulations promulgated
thereunder.

(aa) “Share” means a share of common stock of the Company, par value $0.01 per
share.

(bb) “Stockholders Agreement” means the Stockholders Agreement, dated as of
August 30, 2013, among the Company, Crestview, and the other stockholders party
thereto, as the same may thereafter be amended from time to time.

 

Section 3. Shares Available under the Plan

Subject to the provisions of Section 10, the total number of Shares with respect
to which Awards may be granted under the Plan shall not exceed 260,698. No more
than 260,698 Shares may be delivered in respect of ISOs. To the extent that an
Award expires or is cancelled, forfeited, settled in cash, or otherwise
terminated without a delivery to the Grantee of the full number of Shares to
which the Award related, the undelivered Shares will again be available for
grant. Shares withheld in payment of the exercise price or taxes relating to an
Award and Shares equal to the number surrendered in payment of any exercise
price or taxes relating to an Award shall be deemed to constitute Shares
delivered to the Grantee and shall not be again available for Awards under the
Plan.

 

Section 4. Administration of the Plan

(a) Authority of the Committee. The Plan shall be administered by the Committee.
The Committee shall have full and final authority to take the following actions,
in each case subject to and consistent with the provisions of the Plan:

(i) to select the Employees to whom Awards may be granted;

(ii) to determine the number of Shares subject to each such Award;

(iii) to determine the terms and conditions of any Award granted under the Plan,
including the exercise price, vesting schedules, conditions relating to
exercise, and termination of the right to exercise;

(iv) to determine whether any Option shall be an ISO or a Nonqualified Option;

(v) to determine the restrictions or conditions related to the delivery,
holding, and disposition of Shares acquired upon exercise of an Award;

 

5



--------------------------------------------------------------------------------

(vi) to prescribe the form of each Grant Certificate;

(vii) to adopt, amend, suspend, waive, and rescind such rules and regulations
and appoint such agents as the Committee may deem necessary or advisable to
administer the Plan;

(viii) to correct any defect or supply any omission or reconcile any
inconsistency in the Plan and to construe and interpret the Plan and any Grant
Certificate or other instrument hereunder; and

(ix) to make all other decisions and determinations as may be required under the
terms of the Plan or as the Committee may deem necessary or advisable for the
administration of the Plan.

(b) Manner of Exercise of Committee Authority. Any action of the Committee with
respect to the Plan shall be final, conclusive, and binding on all persons,
including the Company, its Affiliates, Grantees, and any person claiming any
rights under the Plan from or through any Grantee, except to the extent that the
Committee may subsequently modify, or take further action not consistent with,
its prior action. If not specified in the Plan, the time at which the Committee
must or may make any determination shall be determined by the Committee, and any
such determination may thereafter be modified by the Committee (subject to
Section 17). The express grant of any specific power to the Committee, and the
taking of any action by the Committee, shall not be construed as limiting any
power or authority of the Committee. The Committee may delegate to officers or
managers of the Company or any Affiliate of the Company the authority, subject
to such terms as the Committee shall determine, to perform such functions as the
Committee may determine, to the extent permitted under applicable law. For the
avoidance of doubt, the Board shall have the authority to take all actions under
the Plan that the Committee is permitted to take.

(c) Limitation of Liability. Each member of the Committee shall be entitled to,
in good faith, rely or act upon any report or other information furnished to him
by any officer or other employee of the Company or any of its Affiliates, the
Company’s independent certified public accountants, or any executive
compensation consultant, legal counsel, or other professional retained by the
Company to assist in the administration of the Plan. To the fullest extent
permitted by applicable law, no member of the Committee, officer, or employee of
the Company acting on behalf of the Committee shall be personally liable for any
action, determination, or interpretation taken or made in good faith with
respect to the Plan, and all members of the Committee and any officer or
employee of the Company acting on its behalf shall, to the extent permitted by
law, be fully indemnified and protected by the Company with respect to any such
action, determination, or interpretation.

 

6



--------------------------------------------------------------------------------

Section 5. Options

Unless otherwise determined by the Committee and set forth in a Grant
Certificate, Options granted under the Plan shall contain the following terms
and conditions:

(a) Exercise Price. The exercise price per Share subject to an Option granted to
an Employee shall equal the Fair Market Value per Share as of the date the
Option is granted.

(b) Termination. The Grant Certificate shall set forth the term of the Award,
which shall not be longer than ten (10) years from the date of grant. Prior to
the tenth anniversary of the date of grant and to any cancellation, termination,
or expiration of the Options pursuant to action taken by the Committee in
accordance with Section 10, in the event of a Grantee’s termination from
employment or service with the Company or an Affiliate:

(i) For any reason other than (A ) for Cause or (B) by reason of the Grantee’s
death or Disability, (1) all vesting with respect to such Grantee’s Options
shall cease, (2) all of such grantee’s unvested Options shall expire as of the
date of such termination from employment or service, and (3) each of such
Grantee’s vested Options shall remain exercisable until the earlier of the date
that is (x) ninety (90) days after the date of such termination from employment
and (y) the original expiration date of the Option.

(ii) By reason of such Grantee’s death or Disability, (A) all vesting with
respect to such Grantee’s Options shall cease, (B) all of such Grantee’s
unvested Options shall expire as of the date of such termination from employment
or service, and (C) each of such Grantee’s vested Options shall expire on the
earlier of the date that is (x) twelve (12) months after the date of such
termination from employment or service and (y) the original expiration date of
the Option. In the event of a Grantee’s death, such Grantee’s Options shall
remain exercisable by the person or persons to whom a Grantee’s rights under the
Options pass by will or by the applicable laws of descent and distribution until
their expiration, but only to the extent that the Options were vested by such
Grantee at the time of such termination from employment or service.

(iii) For Cause, all of such Grantee’s Options (whether or not vested) shall
immediately expire as of the date of such termination from employment or
service.

(c) Conditions to Exercise of Options.

(i) Only the vested portion of any Option may be exercised. A Grantee shall
exercise an Option by delivery of written notice to the Company setting forth
the number of Shares with respect to which the Option is to be exercised,
together with a certified check or bank draft payable to the order of the
Company or as an electronic funds transfer to the Company for an amount equal to
the sum of the exercise price for such Shares and any income taxes (subject to
Section 5(c)(ii)) and employment taxes required to be withheld. The Committee
may, in its sole discretion, permit a Grantee to exercise an Option by means of
a “net exercise” procedure effected by withholding the minimum number of Shares
otherwise deliverable in respect of an Option that are needed to pay for the
exercise price for such Shares and all applicable required withholding taxes,
provided, however, that the number of Shares so withheld shall not have an
aggregate Fair Market Value on the date of such withholding in excess of the
minimum required withholding obligation with respect to the Grantee. In
addition, the Committee may, in its sole discretion, permit a Grantee to
exercise an Option by tendering (or attesting to ownership of) previously owned
Shares equal in value to the amount necessary to pay for the

 

7



--------------------------------------------------------------------------------

exercise price for such Shares and all applicable required withholding taxes or
by a combination of the above methods. The Committee may, in its sole
discretion, at the time the Option is granted or at a later date, permit other
forms of payment in a Grant Certificate or otherwise, including notes or other
contractual obligations of a Grantee to make payment on a deferred basis.

(ii) Before the Company issues any Shares to the Grantee pursuant to the
exercise of an Option, the Company shall have the right to require that the
Grantee make such provision, or furnish the Company such authorization,
necessary or desirable so that the Company may satisfy its obligation under
applicable tax laws to withhold for income or other taxes due upon or incident
to such exercise. The Committee may, in its sole discretion, at the time the
Option is granted or at a later date, permit such withholding obligation to be
satisfied through the withholding of Shares that would otherwise be delivered
upon exercise of the Option, provided, however, that, the number of Shares so
withheld shall not have an aggregate Fair Market Value on the date of such
withholding in excess of the minimum required withholding obligation with
respect to the Grantee.

 

Section 6. Restricted Shares

Unless otherwise determined by the Committee and set forth in a Grant
Certificate, Restricted Shares granted under the Plan shall contain the
following terms and conditions:

(a) Non-Transferability. Until such time as Restricted Shares have vested
pursuant to the terms of the Grant Certificate, the Grantee shall not be
permitted to sell, transfer, pledge, or otherwise encumber such Restricted
Shares.

(b) Voting Rights. The Grantee shall generally have the rights and privileges of
a stockholder as to such Restricted Shares, including the right to vote such
Restricted Shares.

(c) Dividends. Cash dividends and stock dividends, if any, with respect to the
Restricted Shares shall be withheld by the Company for the Grantee’s account,
and shall be subject to forfeiture to the same degree as the shares of
Restricted Shares to which such dividends relate. No interest will accrue or be
paid on the amount of any cash dividends withheld.

 

8



--------------------------------------------------------------------------------

Section 7. Other Share-Based Awards

The Committee is authorized, subject to limitations under applicable law, to
grant to Employees such other Awards that may be denominated or payable in,
valued in whole or in part by reference to, or otherwise based upon, or related
to, Shares, as deemed by the Committee to be consistent with the purposes of the
Plan. The Committee may also grant Shares as a bonus (whether or not subject to
vesting requirements or other restrictions on transfer), and may grant other
awards in lieu of obligations of any member of the Company or its subsidiaries
or Affiliates to pay cash or deliver other property under this Plan or under
other plans or compensatory arrangements, subject to such terms as shall be
determined by the Committee. The terms and conditions applicable to such Awards
shall be determined by the Committee and evidenced by Grant Certificates, which
agreements need not be identical.

 

Section 8. Stockholders Agreement

As a condition to the grant of an Award or delivery of any Shares upon exercise
of an Option, the Grantee shall be required to become party to the Stockholders
Agreement, or any similar or successor agreement.

 

Section 9. Competitive Activities

Unless the Committee determines otherwise, as a condition to the grant of an
Award, the Grantee shall be subject to certain restrictions on Competitive
Activities, which shall be shall be set forth in the Grantee’s Grant
Certificate.

 

Section 10. Adjustment Upon Changes in Capitalization

In the event that any recapitalization, forward or reverse split,
reorganization, merger, consolidation, spin-off, combination, repurchase, or
exchange of Shares or other securities, any stock dividend or other special and
nonrecurring dividend or distribution (whether in the form of cash, securities,
or other property), liquidation, dissolution, or other similar transactions or
events, affects the Shares such that an adjustment is appropriate in order to
prevent dilution or enlargement of the rights of Grantees under the Plan, then
the Committee shall make an equitable adjustment in (i) the number and kind of
Shares deemed to be available thereafter for grants of Awards under Section 3,
(ii) the number and kind of Shares that may be delivered or deliverable in
respect of outstanding Awards, and (iii) if applicable, the exercise price;
provided, however, that the manner of any such equitable adjustment shall be
determined in the sole discretion of the Committee. For the avoidance of doubt,
no adjustment shall be required to reflect dilution resulting from any
additional investments in the Company by Crestview or any other person or
entity. In addition, the Committee is authorized to make equitable adjustments
to the terms and conditions of, and the criteria included in, Awards (including,
without limitation, cancellation of vested or unvested Awards in exchange for a
payment in cash, Shares, other securities or property, or any combination
thereof, equal to the Fair Market Value of the Shares subject to such cancelled
Awards less, in the case of Awards or other awards subject to exercise, the
applicable exercise price of such Awards, cancellation of unvested,
out-of-the-money, or at-the-money Awards for no consideration, substitution of
Awards using securities of a successor or other entity, acceleration of the time
that Awards vest or expire, or adjustment of performance

 

9



--------------------------------------------------------------------------------

targets) in recognition of unusual or nonrecurring events (including, without
limitation, a Change in Control, or an event described in the preceding
sentence) affecting the Company or any Affiliate of the Company or the financial
statements of the Company or any Affiliate of the Company, or in response to
changes in applicable laws, regulations, or accounting principles.

 

Section 11. Change in Control; IPO

(a) Change in Control. Notwithstanding any vesting schedule provided for
hereunder or in any Grant Certificate and unless otherwise agreed in a written
document executed by both a Grantee and the Company, all outstanding Awards
hereunder, to the extent not then vested, shall vest automatically upon the
consummation of a Change in Control.

(b) IPO. If on, or within twelve (12) months after, the date of the closing of
an IPO (as such term is defined in the Stockholders Agreement), Crestview sells,
in one or more transactions, securities having a value of at least 60% of the
value of securities owned by Crestview immediately prior to the IPO, all
outstanding unvested Awards hereunder shall vest with respect to a percentage of
Shares underlying such Awards equal to the percentage of the value of securities
sold by Crestview.

 

Section 12. Restrictions on Shares

(a) Restrictions on Issuing Shares. The obligation of the Company to issue
Shares hereunder shall be subject to all applicable laws, rules, and
regulations, and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell any Shares
pursuant to an Award unless such Shares have been properly registered for sale
pursuant to the Securities Laws or unless such Shares may be offered or sold
without such registration pursuant to an available exemption therefrom and the
terms and conditions of such exemption have been fully complied with. The
Company may, but shall be under no obligation to, register for sale under the
Securities Laws any of the Shares to be offered or sold under the Plan. If the
Shares offered for sale or sold under the Plan are offered or sold pursuant to
an exemption from registration under the Securities Laws, the Company may
restrict the transfer of such Shares and may legend the certificates
representing such Shares in such manner as it deems advisable to ensure the
availability of any such exemption. The Committee shall have the right to
condition the exercise of any Award on the Grantee’s undertaking in writing to
comply with such restrictions on any subsequent disposition of the Shares issued
or transferred thereunder as the Committee shall deem necessary or advisable as
a result of any applicable law, regulation, official interpretation thereof, or
any underwriting agreement.

(b) ISO Notice. A Grantee shall notify the Company of any disposition of Shares
acquired upon exercise of an ISO if such disposition occurs within one year of
the date of such exercise or within two years of the date of grant of such ISO.
The Company may impose such procedures as it determines may be necessary to
ensure that such notification is made.

 

10



--------------------------------------------------------------------------------

Section 13. General Provisions

(a) Grant Certificate; No Uniformity of Treatment. Each Award shall be evidenced
by a Grant Certificate. The terms and provisions of such certificates may vary
among Grantees and among different Awards granted to the same Grantee. There is
no obligation for uniformity of treatment of Grantee and any other holders or
beneficiaries of Options, and the terms and conditions of Awards, and the
determinations and interpretations of the Committee with respect to Awards need
not be the same with respect to any Grantees (whether or not they are similarly
situated).

(b) No Right to Continued Employment. The grant of an Award in any year shall
not give the Grantee any right to similar grants in future years, any right to
continue such Grantee’s employment or service relationship with the Company or
its Affiliates, or, until an Award subject to exercise or deferred settlement is
exercised or settled and Shares are issued, any rights as a stockholder of the
Company. All Grantees shall remain subject to discharge to the same extent as if
the Plan were not in effect. For all purposes herein, a person who transfers
from employment or service with the Company to employment or service with an
Affiliate or vice versa (or from an employee to an independent contractor or
vice versa) shall not be deemed to have terminated employment or service with
the Company or an Affiliate. For purposes of the Plan, a sale of any Affiliate
of the Company that employs or engages a Grantee shall be treated as the
termination of such Grantee’s employment or engagement.

(c) No Right to Company Assets. No Grantee, and no beneficiary or other persons
claiming under or through the Grantee, shall have any right, title, or interest
by reason of any Award to any particular assets of the Company or Affiliates of
the Company, or any Shares allocated or reserved for the purposes of the Plan or
subject to any Award except as set forth herein. The Company shall not be
required to establish any fund or make any other segregation of assets to assure
satisfaction of the Company’s obligations under the Plan.

(d) Nontransferability. Except as otherwise provided by the Committee, no Award
may be sold, transferred, assigned, pledged, or otherwise encumbered, except by
will or the laws of descent and distribution, and an Award shall be exercisable
during the Grantee’s lifetime only by the Grantee. Upon a Grantee’s death, the
estate or other beneficiary of such deceased Grantee shall be subject to all the
terms and conditions of the Plan and Grant Certificate, including the provisions
relating to the termination of the right to exercise the Award.

(e) Misconduct of Grantee. Notwithstanding anything to the contrary in the Plan,
the Committee, in its sole discretion, may establish procedures, at or before
the time that an Award is granted (or, with the consent of the Grantee, after
such time), in the applicable Grant Certificate or in a separate agreement,
providing for the forfeiture or cancellation of such Award (whether vested or
unvested), or the disgorgement of gains from the exercise, vesting, or
settlement of the Award, in each case to be applied if the Grantee engages in
conduct detrimental to the Company. For purposes of the Plan, conduct
detrimental to the Company shall include Grantee’s breaches of any restrictive
covenants on competition, solicitation of employees, or clients, or confidential
information, and may include conduct that the Committee in its sole discretion
determines (i) to be injurious or prejudicial to any interest of the Company or
any Affiliate, or (ii) to otherwise violate a policy, procedure, or rule
applicable to the Grantee with

 

11



--------------------------------------------------------------------------------

respect to the Company or any of its Affiliates, or if the Grantee’s employment
with the Company and its Affiliates is terminated for Cause. Notwithstanding any
of the foregoing to the contrary, the Company shall retain the right to bring an
action at equity or law to enjoin Grantee’s misconduct and recover damages
resulting from such misconduct.

(f) Governing Law. The Plan and Grant Certificates hereunder shall be governed
by the laws of the State of Delaware.

(g) Severability. If any provision of the Plan or any Grant Certificate is or
becomes or is deemed invalid, illegal, or unenforceable in any jurisdiction or
as to any person or Award, or would disqualify the Plan or any Award under any
law deemed applicable by the Committee, such provision shall be construed or
deemed amended to conform to the applicable laws, or if it cannot be construed
or deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, person, or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.

(h) Successors. The obligations of the Company under the Plan shall be binding
upon any successor corporation or organization resulting from the merger,
consolidation, or other reorganization of the Company, or upon any successor
corporation or organization succeeding to substantially all of the assets and
business of the Company.

(i) Section 409A. Notwithstanding any provision of the Plan to the contrary, it
is intended that the provisions of the Plan comply with Section 409A of the
Code, and all provisions of the Plan shall be construed and interpreted in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A of the Code. Each Grantee is solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on or for the
account of such Grantee in connection with the Plan or any other Plan maintained
by the Company (including any taxes and penalties under Section 409A of the
Code), and neither the Company nor any Affiliate shall have any obligation to
indemnify or otherwise hold such Grantee (or any beneficiary) harmless from any
or all of such taxes or penalties. Notwithstanding any provision of the Plan to
the contrary, in the event that the Committee determines that any Shares issued
or amounts payable hereunder will be subject to additional tax under
Section 409A of the Code, prior to delivery to such Grantee of such Shares or
payment to such Grantee of such amount, the Company may (i) adopt such
amendments to the Plan and Options and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Committee
determines necessary or appropriate to preserve the intended tax treatment of
the benefits provided by the Plan and Awards hereunder or (ii) take such other
actions that the Committee determines necessary or appropriate to avoid or limit
the imposition of such additional tax under Section 409A of the Code. In the
event that it is reasonably determined by the Committee that, as a result of
Section 409A of the Code, payments in respect of any Award under the Plan may
not be made at the time contemplated by the terms of the Plan or the relevant
Grant Certificate, as the case may be, without causing the Grantee holding such
Award to be subject to taxation under Section 409A of the Code, the Company will
make such payment on the first day that would not result in the Grantee
incurring any tax liability under Section 409A of the Code.

 

12



--------------------------------------------------------------------------------

Section 14. Withholding Obligations

As a condition to the vesting, exercise, or settlement of any Award, the
Committee may require that a Grantee satisfy, through deduction or withholding
from any payment of any kind otherwise due to the Grantee, or through such other
arrangements as are satisfactory to the Committee, the minimum amount of all
federal, state, and local income and other taxes of any kind required or
permitted to be withheld in connection with such vesting, exercise, or
settlement. The Committee, in its discretion, may permit Shares to be used to
satisfy tax withholding requirements, and such Shares shall be valued at their
Fair Market Value as of the vesting, exercise, or settlement date of the Award,
as applicable; provided, however, that the aggregate Fair Market Value of the
number of Shares that may be used to satisfy tax withholding requirements may
not exceed the minimum statutorily required withholding amount with respect to
such Award.

 

Section 15. Compliance with Exemption Provided by Rule 12h-1(f)

If (1) the aggregate of the number of holders of Options and the number of
holders of all other outstanding compensatory employee stock options to purchase
Shares equals or exceeds five hundred (500), and (2) the assets of the Company
at the end of the Company’s most recently completed fiscal year exceed ten
million dollars ($10 million), then the following restrictions shall apply
during any period during which the Company does not have a class of its
securities registered under Section 12 of the Exchange Act and is not required
to file reports under Section 15(d) of the Exchange Act:

(a) the Options and, prior to exercise of the Options, the Shares issuable upon
exercise of the Options may not be transferred until the Company is no longer
relying on the exemption provided by Rule 12h-1(f), except (A) as permitted by
Rule 701(c) promulgated under the Securities Act, (B) to a guardian upon the
disability of the holder of the Option, or (C) to an executor upon the death of
the holder of the Option (collectively, the “Permitted Transferees”); provided,
however, that the following transfers are permitted: (x) transfers by the
holders of Options to the Company and (y) transfers in connection with a change
of control or other acquisition involving the Company, if following such
transaction, the Options no longer remain outstanding and the Company is no
longer relying on the exemption provided by Rule 12h-1(f); provided further,
that any Permitted Transferees may not further transfer the Options or, prior to
exercise of the Options, the Shares issuable upon exercise of the Options;

(b) except as otherwise provided in paragraph (1) above, the Options and Shares
issuable upon exercise of the Options are restricted as to any transfer,
including any short position, any “put equivalent position” as defined by Rule
16a-1(h) promulgated under the Exchange Act, or any “call equivalent position”
as defined by Rule 16a-1(b) promulgated under the Exchange Act by the holder of
the Options prior to exercise of an Option until the Company is no longer
relying on the exemption provided by Rule 12h-1(f); and

(c) at any time that the Company is relying on the exemption provided by Rule
12h-1(f), the Company shall deliver to all Grantees (whether by physical or
electronic delivery to Grantees or by written notice to Grantees of the
availability of the information on an Internet site that may be
password-protected and of any password needed to access the information) the

 

13



--------------------------------------------------------------------------------

information required by Rule 701(e)(3), (4), and (5) promulgated under the
Securities Act every six (6) months, including financial statements that are not
more than one hundred eighty (180) days old; provided, however, that the Company
may condition the delivery of such information upon Grantee’s agreement to
maintain its confidentiality.

 

Section 16. Data Privacy

As a condition of receipt of any Award, each Grantee explicitly and
unambiguously consents to the collection, use, and transfer, in electronic or
other form, of personal data as described in this Section by and among, as
applicable, the Company and its Affiliates for the exclusive purpose of
implementing, administering, and managing the Plan and Awards and the Grantee’s
participation in the Plan. In furtherance of such implementation,
administration, and management, the Company and its Affiliates may hold certain
personal information about a Grantee, including, but not limited to, the
Grantee’s name, home address, telephone number, date of birth, social security
or insurance number or other identification number, salary, nationality, job
title(s), information regarding any securities of the Company and its Affiliates
held by such Grantee, and details of all Awards (the “Data”). In addition to
transferring the Data amongst themselves as necessary for the purpose of
implementation, administration, and management of a Grantee’s participation in
the Plan, each member of the Company and its Affiliates may transfer the Data to
any third parties assisting the Company in the implementation, administration,
and management of the Plan and Awards and the Grantee’s participation in the
Plan. Recipients of the Data may be located in the Grantee’s country or
elsewhere, and the Grantee’s country and any given recipient’s country may have
different data privacy laws and protections. By accepting an Award, each Grantee
authorizes such recipients to receive, possess, use, retain, and transfer the
Data, in electronic or other form, for the purposes of assisting the Company in
the implementation, administration, and management of the Plan and Awards and
such Grantee’s participation in the Plan, including any requisite transfer of
such Data as may be required to a broker or other third party with whom the
Company or the Grantee may elect to deposit any Shares. The Data related to a
Grantee will be held only as long as is necessary to implement, administer, and
manage the Plan and Awards and the Grantee’s participation in the Plan. A
Grantee may, at any time, view the Data held by the Company with respect to such
Grantee, request additional information about the storage and processing of the
Data with respect to such Grantee, recommend any necessary corrections to the
Data with respect to the Grantee, or refuse or withdraw the consents herein in
writing, in any case without cost, by contacting his local human resources
representative. The Company may cancel the Grantee’s eligibility to participate
in the Plan, and, in the Committee’s discretion, the Grantee may forfeit any
outstanding Awards if the Grantee refuses or withdraws the consents described
herein. For more information on the consequences of refusal to consent or
withdrawal of consent, Grantees may contact their local human resources
representative.

 

Section 17. Amendment or Termination

The Committee may, at any time, alter, or amend the Plan or any Grant
Certificate, or suspend, discontinue or terminate this Plan; provided, however,
that, except as provided in Section 10, no such action shall adversely affect
the rights of Grantees with respect to Awards previously granted hereunder.

 

14